Case: 22-1309   Document: 36      Page: 1   Filed: 07/18/2022




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  SOLAS OLED LTD.,
                      Appellant

                             v.

     KATHERINE K. VIDAL, Under Secretary of
      Commerce for Intellectual Property and
      Director of the United States Patent and
                 Trademark Office,
                      Intervenor
                ______________________

                       2022-1309
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 01668.
                 ______________________

                        ORDER
    The parties having so agreed, it is ordered that:
     (1) The proceeding is DISMISSED under Fed. R. App.
 P. 42 (b).
Case: 22-1309    Document: 36     Page: 2   Filed: 07/18/2022




 2                                 SOLAS OLED LTD. V. VIDAL



     (2) Each side shall bear their own costs.




                                   FOR THE COURT

 July 18, 2022
     Date                          /s/ Peter R. Marksteiner
                                   Peter R. Marksteiner
                                   Clerk of Court



 ISSUED AS A MANDATE: July 18, 2022